
	

113 S927 IS: Veterans' Outreach Act of 2013
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 927
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to carry out
		  a demonstration project to assess the feasibility and advisability of using
		  State and local government agencies and nonprofit organizations to increase
		  awareness of benefits and services for veterans and to improve coordination of
		  outreach activities relating to such benefits and services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Outreach Act of
			 2013.
		2.Demonstration project
			 to increase coordination of outreach efforts between the Department of Veterans
			 Affairs and Federal, State, and local agencies and nonprofit
			 organizations
			(a)Demonstration
			 project requiredThe Secretary of Veterans Affairs shall carry
			 out a demonstration project to assess the feasibility and advisability of using
			 State and local government agencies and nonprofit organizations—
				(1)to increase
			 awareness of veterans regarding benefits and services for veterans; and
				(2)to improve
			 coordination of outreach activities regarding such benefits and services
			 between the Secretary and Federal, State, and local government and nonprofit
			 providers of health care and benefit services for veterans.
				(b)Duration
				(1)In
			 generalThe demonstration project shall be carried out during the
			 two-year period beginning on the date that is 180 days after the date of the
			 enactment of this Act.
				(2)Authority for
			 extensionThe Secretary may extend the duration of the
			 demonstration project for an additional two years.
				(c)Grants
				(1)In
			 generalThe Secretary shall carry out the demonstration project
			 through the award of grants to State and local government agencies and
			 nonprofit organizations to carry out projects that—
					(A)increase the
			 awareness of veterans regarding benefits and services for veterans; and
					(B)improve
			 coordination of outreach activities regarding such benefits and services
			 between the Secretary and Federal, State, and local government and nonprofit
			 providers of health care and benefit services for veterans.
					(2)Application
					(A)In
			 generalA State or local government agency or nonprofit
			 organization seeking a grant under the demonstration project shall submit to
			 the Secretary an application therefor in such form and in such manner as the
			 Secretary considers appropriate.
					(B)ElementsEach
			 application submitted under subparagraph (A) shall include the
			 following:
						(i)A
			 description of the consultations, if any, with the Department of Veterans
			 Affairs in the development of any proposal under the application.
						(ii)A
			 description of the project for which the applicant is seeking a grant under the
			 demonstration project, including a plan to coordinate under the demonstration
			 project, to the greatest extent possible, the outreach activities of Federal,
			 State, and local government agencies that provide health care, benefits, and
			 services for veterans and nonprofit organizations that provide such care,
			 benefits, and services to enhance the awareness and availability of such care,
			 benefits, and services.
						(iii)An agreement to
			 report to the Secretary standardized data and other performance measures
			 necessary for the Secretary to evaluate the demonstration project and to
			 facilitate evaluation of individual projects for which grants are awarded under
			 the demonstration project.
						(iv)Such other
			 information as the Secretary may require.
						(3)ConsiderationsIn
			 awarding grants under the demonstration project to carry out projects, the
			 Secretary shall consider where the projects will be carried out and which
			 populations are targeted. In particular, the Secretary shall consider the
			 advisability of awarding grants for projects—
					(A)carried out in
			 areas with populations that have a high proportion of veteran
			 representation;
					(B)carried out in a
			 variety of geographic areas, including urban, rural, and highly rural areas;
			 and
					(C)that target a
			 variety of veteran populations, including racial and ethnic minorities,
			 low-income populations, and older populations.
					(4)Use of
			 fundsThe Secretary shall establish appropriate uses of grant
			 amounts received under the demonstration project.
				(5)LimitationIn
			 a fiscal year, not more than 20 percent of all grant amounts awarded in that
			 fiscal year may be awarded to a single State entity.
				(d)State matching
			 requirementThe Secretary may not make a grant to a State under
			 subsection (c) unless that State agrees that, with respect to the costs to be
			 incurred by the State in carrying out the program or activities for which the
			 grant was awarded, the State will make available (directly or through donations
			 from public or private entities) non-Federal contributions in an amount equal
			 to 50 percent of Federal funds provided under the grant.
			(e)Annual
			 report
				(1)In
			 generalNot later than 120 days after the completion of the first
			 calendar year beginning after the date of the commencement of the demonstration
			 project, and not less frequently than once every year thereafter for the
			 duration of the project, the Secretary shall submit to Congress a report
			 evaluating the demonstration project and the projects supported by grants
			 awarded under the demonstration project.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)The findings and
			 conclusions of the Secretary with respect to the demonstration project.
					(B)An assessment of
			 the benefit to veterans of the demonstration project.
					(C)The
			 recommendations of the Secretary as to the feasibility and advisability of
			 continuing or expanding the demonstration project.
					3.Cooperative
			 agreements between Secretary of Veterans Affairs and States on outreach
			 activities
			(a)In
			 generalChapter 63 of title 38, United States Code, is amended by
			 inserting after section 6306 the following new section:
				
					6306A.Cooperative
				agreements with States
						(a)In
				generalThe Secretary may
				enter into cooperative agreements and arrangements with various agencies and
				departments of States to carry out this chapter and to otherwise carry out,
				coordinate, improve, or enhance outreach activities of the Department and the
				States.
						(b)Annual
				reportNot less frequently
				than once each year, the Secretary shall submit to Congress a report that
				describes the agreements and arrangements entered into by the Secretary under
				subsection (a) during the most recent one-year
				period.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 63 of
			 such title is amended by inserting after the item relating to section 6306 the
			 following new item:
				
					
						6306A. Cooperative agreements
				with
				States.
					
					.
			4.Budget
			 transparency for outreach activities of Department of Veterans Affairs
			(a)In
			 generalChapter 63 of title 38, United States Code, is amended by
			 inserting after section 6308 the following new section:
				
					6309.Budget
				transparency
						(a)Budget
				requirementsIn the budget justification materials submitted to
				Congress in support of the Department budget for a fiscal year (as submitted
				with the budget of the President under section 1105(a) of title 31), the
				Secretary shall include a separate statement of the amount requested for such
				fiscal year for activities of the Office of Public and Intergovernmental
				Affairs as follows:
							(1)For outreach
				activities of the Department in aggregate.
							(2)For outreach
				activities of each element of the Department specified in subsection
				(b)(1).
							(b)Procedures for
				effective coordination and collaboration(1)Not later than 180 days
				after the date of the enactment of the Veterans' Outreach Act of 2013, the
				Secretary shall establish and maintain procedures for the Office of Public and
				Intergovernmental Affairs to ensure the effective coordination and
				collaboration of outreach activities of the Department between and among the
				following:
								(A)The Office of the Secretary.
								(B)The Veterans Health
				Administration.
								(C)The Veterans Benefits
				Administration.
								(D)The National Cemetery
				Administration.
								(2)The Secretary shall—
								(A)beginning after the date on which the
				Secretary establishes procedures under paragraph (1), not less frequently than
				once every two years conduct a review of the procedures established and
				maintained under paragraph (1) to ensure that such procedures meet the
				requirements such paragraph;
								(B)make such modifications to such
				procedures as the Secretary considers appropriate based upon reviews conducted
				under subparagraph (A) in order to better meet such requirements; and
								(C)not later than 45 days after
				completing a review under subparagraph (A), submit to Congress a report on such
				review.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 63 of
			 such title is amended by inserting after the item relating to section 6308 the
			 following new item:
				
					
						6309. Budget
				transparency.
					
					.
			5.Advisory
			 committee on outreach activities of Department of Veterans Affairs
			(a)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall establish an
			 advisory committee on outreach activities of the Department of Veterans
			 Affairs.
			(b)MembershipThe advisory committee shall be composed of
			 individuals selected by the Secretary from among the following:
				(1)To the maximum
			 extent practicable, individuals who are eminent in their respective fields of
			 public relations.
				(2)Representatives
			 of organizations with offices that focus on communications and distribute
			 messages through major media news outlets and social media.
				(3)To the maximum
			 extent practicable, individuals with experience communicating financial results
			 and business strategy for purposes of shaping a confident brand image.
				(4)To the maximum
			 extent practicable, individuals with experience with consumer and lifestyle
			 imaging and creating publicity for a particular product or service.
				(5)To the maximum
			 extent practicable, veterans who have experience in press and public
			 relations.
				(c)DutiesThe
			 advisory committee shall collaborate with the Assistant Secretary for Public
			 and Intergovernmental Affairs—
				(1)to ensure that
			 the Department of Veterans Affairs is strategically and effectively—
					(A)engaging the
			 public and Department stakeholders to increase awareness nationally regarding
			 benefits and services furnished by the Department;
					(B)explaining new or
			 changing policies of the Department;
					(C)improving the
			 image and reputation of the Department; and
					(D)coordinating and
			 collaborating with national community-based organizations, nonprofits, and
			 State and local government agencies; and
					(2)to assist the
			 Secretary in conducting such other press or public relations activities
			 relating to outreach activities of the Department as the advisory committee
			 considers appropriate.
				(d)ConsultationThe
			 Secretary shall consult with and seek the advice of the advisory committee not
			 less frequently than quarterly on matters relating to the duties of the
			 advisory committee under subsection (c).
			(e)Quarterly
			 reports
				(1)In
			 generalNot less frequently than once every 90 days, the advisory
			 committee shall submit to Congress and to the Secretary a report on outreach
			 activities of the Department.
				(2)RecommendationsEach
			 report submitted under paragraph (1) shall include such recommendations for
			 legislative and administrative action as the advisory committee considers
			 appropriate to improve the press and public relations of the Department
			 relating to outreach.
				(f)TerminationThe
			 advisory committee shall terminate on October 1, 2015, and the requirements and
			 authorities under this section shall terminate on such date.
			(g)Outreach
			 definedIn this section, the term outreach has the
			 meaning given the term in section 6301 of title 38, United States Code.
			6.Advisory boards
			 on outreach activities at Department of Veterans Affairs medical
			 centers
			(a)EstablishmentFor each Department of Veterans Affairs
			 medical center, the Secretary of Veterans Affairs shall, acting through the
			 director of such medical center, establish not later than 180 days after the
			 date of the enactment of this Act an advisory board at such medical center on
			 matters relating to outreach activities of the Department at such medical
			 center.
			(b)MembershipEach
			 advisory board established under subsection (a) at a Department medical center
			 shall be, to the maximum extent practicable, composed of individuals selected
			 by the Secretary from among the following:
				(1)Individuals who
			 are eminent in their respective fields of public relations.
				(2)Representatives
			 of organizations with offices that focus on communications and distribute
			 messages through major media news outlets and social media.
				(3)Individuals with
			 experience communicating financial results and business strategy for purposes
			 of shaping a confident brand image.
				(4)Individuals with
			 experience with consumer and lifestyle imaging and creating publicity for a
			 particular product or service.
				(5)Employees of the
			 Department who are involved in press and public relations strategy at the
			 medical center.
				(6)To the maximum
			 extent practicable, veterans who have experience in press and public
			 relations.
				(c)DutiesEach
			 advisory board established under subsection (a) at a Department medical center
			 shall collaborate with the Assistant Secretary for Public and Intergovernmental
			 Affairs—
				(1)to ensure that
			 the Department of Veterans Affairs is strategically and effectively—
					(A)engaging the
			 public and Department stakeholders to increase awareness nationally regarding
			 benefits and services furnished by the Department;
					(B)explaining new or
			 changing policies of the Department;
					(C)improving the
			 image and reputation of the Department; and
					(D)coordinating and
			 collaborating with national community-based organizations, nonprofits, and
			 State and local government agencies; and
					(2)to assist the
			 director of such medical facility in conducting such other press or public
			 relations activities relating to outreach activities of the Department as the
			 advisory board considers appropriate.
				(d)ConsultationEach
			 director of a Department medical center shall consult with and seek the advice
			 of the advisory board established at such medical center not less frequently
			 than once every two months on matters relating to the duties of the advisory
			 board under subsection (c).
			(e)Annual
			 reportsNot less frequently than each year, each advisory board
			 established under subsection (a) shall submit to the Secretary a report with
			 such information as may be beneficial to the Secretary in preparing the reports
			 required by section 6308 of title 38, United States Code.
			(f)TerminationEach
			 advisory board established under subsection (a) and the authorities and
			 requirements of this section shall terminate on October 1, 2015.
			7.Modification of
			 requirement for periodic reports to Congress on outreach activities of
			 Department of Veterans Affairs
			(a)In
			 generalSection 6308 of title
			 38, United States Code, is amended—
				(1)in subsection (a), by striking
			 even-numbered; and
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking biennial;
					(B)in paragraph (2),
			 by inserting for legislative and administrative action after
			 Recommendations; and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)Recommendations
				that such administrative actions as may be taken—
								(A)to maximize
				resources for outreach activities of the Department; and
								(B)to focus outreach
				efforts on activities that are proven to be more
				effective.
								.
					(b)Clerical
			 amendments
				(1)Section
			 headingThe heading for section 6308 of such title is amended by
			 striking Biennial and inserting
			 Annual.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 63 of
			 such title is amended by striking the item relating to section 6308 and
			 inserting the following new item:
					
						
							6308. Annual report to
				Congress.
						
						.
				
